DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0015968, filed on 02/10/2020.
Information Disclosure Statement
The information disclosure statements filed 02/04/2021, 07/30/2021, and 05/25/2022 have been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Election/Restrictions

Applicant's election of Species II corresponding Fig.4 in the reply filed on 10/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant further states that Claims 1-5 and 11-15 read on the elected Species. However, the Office found that Claims 2-4 and 12-14 are drawn to non-elected Species III corresponding to Figure 5 (i.e., steps 501-525 in Figure 5). In addition, claims 5 and 15 are drawn to non-elected Species IV corresponding to Figure 6 (i.e., “Low-power mode” at step 603 in Figure 6). Therefore, in this Office Action; Claims 1 and 11 are examined. Claims 2-10 and 12-20 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US Pub 2019/0355331 A1) in view of Sen (US Pub 2016/0187949 A1).
Regarding claim 1; Wood teaches an electronic device (an electronic device, for example, a computer 700, para. [0048]) comprising: 
a display (an output device 716 includes a display, Fig.7, para. [0053]) configured to display an execution screen of an application (para. [0026]); and 
a processor (a processing unit 702, Fig.7) operatively connected to the display (Fig.7, it is understood that the processor is connected to the display so as to control the display to display an image), wherein the processor is configured to: 
execute the application (para. [0055]); 
receive a frequency event from the application (Fig.2, para. [0035], an application provides a request indicating a desired refresh rate); 
identify predetermined settings based on the application being executed (para. [0008], an operating system defines two playback modes: one or more custom modes that can be selected by applications, and a standard mode which is a default setting for the system. Para. [0029], the operating system approves or denies the application’s request to use a custom mode by considering a variety of conditions. For example, a change to the refresh rate to the custom mode affects other applications. Another example, for video playback, an application can be enabled to use the custom mode if a full screen mode of playback is being used); 
determine, based on the frequency event and the predetermined settings, a refresh rate of the execution screen of the application (para. [0010,0014], if the application is approved to use the custom mode, the display presents display data at a custom refresh rate (e.g., for gaming application at 55 Hz, for paint application at 120 Hz..., para. [0008]). If the application is not approved to use the custom refresh rate, then frames presented by the application are displayed at a standard refresh rate).
Wood does not teach identify, based on state information of the electronic device and the determined refresh rate, information for controlling operation of a high speed screen; and control so as to display, based on the identified information, the high speed screen related to the execution screen of the application on the display.
Sen teaches identify, based on state information of the electronic device (Fig.1, para. [0021], determining a battery level of a mobile computing device) and the determined refresh rate (Fig.1, para. [0021], a normal refresh rate), information for controlling operation of a high speed screen; and control so as to display, based on the identified information, the high speed screen related to the execution screen of the application on the display (Fig.1, para. [0021], Sen discloses a method of determining a battery level of the mobile computing device; and adjusting a screen refresh rate based on the battery level. For example, when a percentage of remaining battery power is 50%, the screen refresh rate is reduced to be 70% of normal refresh rate).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of managing dynamic adjustment of the refresh rate of Wood to include the teaching of Sen of reducing screen refresh rate based on a battery level of a mobile computing device. The motivation would have been in order to enhance the battery life (Sen, para. [0022]).
Regarding claim 11; Wood as modified by Sen teaches a method of operating a high speed screen of an electronic device, the method comprising: executing an application; receiving a frequency event from the application; identifying predetermined settings based on the application being executed; determining, based on the frequency event and the predetermined settings, a refresh rate of the execution screen of the application; identifying, based on state information of the electronic device and the determined refresh rate, information for controlling operation of a high speed screen; and controlling so as to display, based on the identified information, the high speed screen related to the execution screen of the application on the display (similar to the analysis of claim 1 above).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691